Citation Nr: 0007326	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-00 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Feasibility of a change in vocational rehabilitation training 
program to a social worker under the provisions of Chapter 
31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to March 
1992.



This appeal is before the Board of Veterans' Appeals (Board) 
from a May 1997 determination by the Vocational 
Rehabilitation and Counseling (VR&C) Division of the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In March 1992, the veteran filed her application for 
vocational rehabilitation under Chapter 31, Title 38, United 
States Code.  In October 1992, a training program in 
radiologic technology was constructed.  In December 1992, the 
VR&C approved a vocational rehabilitation training program 
for a degree in radiologic technology.  

In August 1995 the veteran withdrew from her major in 
radiologic technology and requested a change in her 
rehabilitation plan to social work.  The evidence shows that 
the counseling psychologist and the case manager approved 
this change in the rehabilitation plan.  

In February 1996, the veteran was admitted to the VA hospital 
on three occasions.  These medical records are not included 
in the vocational rehabilitation folder.  The evidence 
indicates that there are two claims folders that are 
currently located at the VARO.  


The Court has held that a remand is necessary to acquire VA 
records if such records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder.  See Bell v. Derwinski, 3 Vet. App. 391 (1992).  The 
counseling psychologist has concluded that the veteran's 
career in social work is no longer feasible due to her 
psychological problems.  Consequently, the VA medical 
treatment records are material to the issue on appeal and 
must be obtained.  

At her personal hearing, the veteran testified that she was 
scheduled to complete her degree in social work in May 1999.  
Transcript, p. 16 (Oct. 1998).  She also testified that she 
was performing an internship through a welfare organization 
at that time.  Tr., p. 8.  From her testimony the veteran 
should already have a degree in social work.  

It should be determined whether the veteran is currently 
working as a social worker or in the field of social work.  
This information would be relevant to the question of 
feasibility of a vocational rehabilitation training program 
in social work under the provisions of Chapter 31, Title 38, 
United States Code.  

There is an indication in the evidence that the veteran had 
considered pursuing a career in Sociology rather than in 
social work.  A November 1996 special report of training 
shows that the veteran attempted to negotiate for a major in 
Sociology rather than in social work.  There is an indication 
that the case manager and the counseling psychologist did not 
support this career choice, but there are no written reports 
showing that this alternative career goal was discussed or 
considered.  In the May 1997 counseling report the counseling 
psychologist stated that he does see the veteran as entitled 
to Chapter 31 rehabilitation support that can include 
training.  It should be determined whether the veteran is 
pursuing a vocational rehabilitation goal in a field other 
than social work, and, if so, whether such a plan is feasible 
in accordance with 38 C.F.R. § 21.53 (1999).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should obtain copies of all VA 
medical records showing treatment for the 
veteran's psychiatric problems, which 
have not already been obtained.  This 
should include the February 1996 VA 
hospital records as well as all current 
VA outpatient treatment records.  The 
veteran has testified that she is 
receiving ongoing VA counseling and 
treatment and that her symptoms have 
improved.  

3.  The RO should determine whether the 
veteran has a degree in social work and 
whether she is working as a social worker 
or in the field of social work.  The 
veteran should submit any additional 
evidence or argument on this issue.  

4.  If the veteran no longer desires a 
career in social work, the RO should 
determine whether she is pursuing a 
career in another area such as Sociology.  
If she is pursuing a vocational 
rehabilitation goal in a field other than 
social work, the RO should determine 
whether such a plan is feasible in 
accordance with 38 C.F.R. § 21.53 (1999). 

5.  Thereafter, a vocational 
rehabilitation panel and the counseling 
psychologist at the RO should review 
whether achievement of the veteran's 
vocational goal (social worker or in 
another field) is reasonably feasible for 
purposes of entitlement to vocational 
rehabilitation and training under Chapter 
31.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  

If the benefit sought on appeal remains denied, the veteran 
should be furnished a supplemental statement of the case and 
given the opportunity to respond.  Thereafter, the case 
should be returned to the Board.  This must include all of 
the veteran's claims folders.  The Board intimates no opinion 
as to any final outcome warranted in this case.  
The veteran need take no action until otherwise notified by 
the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


